Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 10/23/2021.  Claims 1- 20 have been cancelled.  Claims 21- 40 have been newly added.  No other claims have been amended, added, or canceled.  Accordingly, claims 21- 40 are pending.  
Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. In substance applicant’s representative argues that neither Putman nor Skomra disclose “receiving, from each of the electronic devices measurement data obtained while services are carried out by each of the corresponding assets, in which at least two assets provide services for one service recipient simultaneously”.
In response to applicant’s argument, the examiner respectfully disagrees. Examiner contends that Putman’s disclosure of vehicle tracking and recording positions of service vehicles to accurately report/record and track distances traveled, along with the time spent during these travels and the en-route status of the vehicles while traveling (i.e., are the vehicles abiding by traffic rules and regulations) reads on this limitation. In other words tracking these vehicles (i.e., assets providing services simultaneously) via the use of mobile tracking devices to determine their location at various times (i.e., while services are being carried out) reads on this limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 21- 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tristan et al. (CA2760318A1) in view of Skomra et al. (US 20170230790 A1).
As per claims 21, 34 & 39 Tristan discloses: 
A method of monitoring activities of a plurality of assets, comprising: storing a plurality of asset identifiers and a list of service recipients in a server, each of the asset identifiers being associated with a corresponding one of a plurality of assets; associating each of a plurality of electronic devices with a corresponding one of the plurality of asset identifiers and a corresponding service recipient; receiving, from each of the electronic devices, measurement data obtained while services are carried out by each of the corresponding assets, in which at least two assets provide services for one service recipient simultaneously; and transmitting, to a user, at least a subset of the measurement data associated with the plurality of electronic devices (see Tristan at least fig. 1-5 and in particular fig. 2,-3 & 5 and Abstract & par. 2 & 6-8).  
While Tristan mentions authorized and unauthorized stops, trips and other activities, Tristan does not appear to explicitly disclose an authorized user associated with an electronic device. 
Nevertheless, Skomra who is in the same field of endeavor discloses authorized users associated with an electronic device (see Skomra at least fig. 1-42 and in particular fig. 6-8 and Abstract and par. 3, 56- 72 & 92-126).
One of ordinary skill would have been motivated to combine Skomra’s authentication process with those of Tristan’s tracking system in order to form a more user friendly and overall safer system (i.e., by adding an additional layer of security to the overall process). 
Motivation for combining Tristan and Skomra comes from knowledge well known in the art.  
Both Tristan and Skomra disclose claim 22: in which the at least a subset of the measurement data further comprises measurement data related to services carried out for a service recipient by each of the corresponding assets, and in which the subset of measurement data is transmitted to the service recipient.  
Both Tristan and Skomra disclose claim 23: in which the at least a subset of the measurement data further comprises measurement data related to assets managed by a subcontractor, and in which the subset of measurement data is transmitted to the subcontractor.  
Both Tristan and Skomra disclose claim 24: in which the at least a subset of the measurement data further comprises measurement data associated with an electronic device associated with an operator of one of the assets, and in which the subset of measurement data is transmitted to the operator.  
Both Tristan and Skomra disclose claim 25: further comprising displaying a state of one of the plurality of assets from the measurement data.  
Both Tristan and Skomra disclose claim 26: further comprising, for each operator of an asset: authenticating a user associated with one of the plurality of electronic devices; receiving a selection of a service recipient; sending a list of available assets associated with the service recipient to the electronic device; receiving a selection of an asset from the operator; in response to receipt of the selection, associating the asset with the user; and receiving, from the electronic device, measurement data related to the asset.  
Both Tristan and Skomra disclose claim 27: wherein the measurement data includes location measurement data of the asset, the measurement data is associated with a timestamp and the location measurement data meets a minimum desired accuracy.  
Both Tristan and Skomra disclose claim 28: wherein the measurement data is generated using a dynamic accuracy threshold determined based on at least one of time periods, distances, and location accuracy in a selected area where the asset is located.  
Both Tristan and Skomra disclose claim 29: wherein the measurement data is temperature of the asset, speed of the asset, engine speed of the asset, or combinations thereof.  
Both Tristan and Skomra disclose claim 30: wherein the measurement data is plow status, beacon light status, boom status of the asset, or combinations thereof.  
Both Tristan and Skomra disclose claim 31: further comprising storing the measurement data in a memory.  
Both Tristan and Skomra disclose claim 32: wherein the measurement data is received from a cellular communication network.  
Both Tristan and Skomra disclose claim 33: further comprising receiving, from each of the electronic devices, working state information of each of the corresponding assets, and the at least a subset of the measurement data further comprising working state information.  
As per claims 35-38 and 40 they all list substantially the same elements as those detailed in claims 21- 33 above and are therefore rejected for the same reasoning and rationale as applied and presented with respect to claims 21- 33. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663